POLLOCK, J.
Epitomized Opinion
Catherine Wright filed a suit in partition against Westlake and other codefendants, who she alleged, were joint tenants with her in certain property. After filing of the petition a motion was filed raising the question that Catherine Wright, the plaintiff, was not of age and could not prosecute her action. Upon that hearing an amendment was made to the petition and the words “by General Wright, guardian”, inserted. Another one of the defendants filed a motion to strike out this amendment upon the ground that she was capable of prosecuting this action and this motion was sustained. The order of partition was then made and error was prosecuted upon the ground that Catherine Wright was not a competent party to prosecute the action.
Catherine Wright was 18 years of age Dec. 16, 1922. She filed her action in May, 1923. The amendment made by the recent legislature extending the time in which females were to become of age to 21 years became a law on July 18, 1923. At the time she filed her action she had a right to prosecute it, but while it was pending the change in age of majority took place. In holding that she was a competent party to prosecute action, the court of appeals held:
A statute extending the period of majority does not change the status of one who has already reached the age of majority under a former law.